Citation Nr: 1235778	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  07-11 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.  

2.  Entitlement to an initial disability rating higher than 10 percent for glaucoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to February 1975 and December 2003 to April 2005.  He had additional periods of active and inactive duty for training, including a period of active duty for training from March 2 to March 18, 2001.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

This appeal was previously remanded by the Board in July 2010 for additional evidentiary development.  All requested development has been conducted and the appeal has been returned to the Board for adjudication.  

The issue of entitlement to service connection for bilateral knee disability is addressed in the Remand section of this decision and is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  


FINDING OF FACT

Glaucoma has been manifested by loss of peripheral vision with approximately 29 degrees of central visual field remaining.  


CONCLUSION OF LAW

The schedular criteria for an initial disability rating of 50 percent for glaucoma are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6013, 6080 (in effect prior to December 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The veteran's increased rating claim for glaucoma arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's available service treatment records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  The RO and AMC have attempted to obtain service treatment records (STRs) from the Veteran's first period of active duty service from February 1973 to February 1975; however, after exhausting all efforts to obtain these records, the AMC determined that any further attempts would be futile and that STRs from his first period of active service are unavailable for review.  See September 2011 Memorandum.  The Veteran was notified that his STRs were unavailable but that he could submit any records in his possession; however, the Veteran did not submit any such records.  See April 2011 letter to the Veteran.  Therefore, the Board finds that VA has satisfied its duty to assist the Veteran in obtaining all relevant evidence in this case, including STRs from his first period of active service, in accordance with 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(2).  

In making this determination, the Board notes that the Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  The Veteran was also provided with VA examinations.  There is no allegation or indication that the examinations or medical opinions rendered in this appeal were inadequate.  Therefore, the Board will proceed with review of the Veteran's claim based upon all relevant evidence. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Entitlement to service connection for glaucoma was established in September 2005, and the RO assigned a 10 percent disability rating pursuant to 38 C.F.R. § 4.84, Diagnostic Code (DC) 6013, effective from April 15, 2005.  

The Veteran disagreed with the disability rating assigned to his service-connected eye disability, which is the basis of the current appeal.  

Parenthetically, the Board notes that the criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date.  See 73 Fed. Reg. 66543 (November 10, 2008).  As the instant claim was filed prior to December 10, 2008, the rating criteria revised effective December 10, 2008, are not applicable. 

Under Diagnostic Code 6013, glaucoma, simple, primary, noncongestive, is rated based on impairment of visual acuity of field loss.  A minimum rating is 10 percent.  See 38 C.F.R. § 4.84a, Diagnostic Code 6013.  

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (in effect prior to December 10, 2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a.  

A noncompensable evaluation is warranted where corrected vision in both eyes is 20/40 and a 10 percent evaluation is warranted where corrected vision is 20/40 in one eye and 20/50, 20/70, or 20/100 in the other eye. 

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  Diagnostic Codes 6077, 6078.

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40, or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6076, 6077, 6078.

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50, or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6073, 6076.

A 50 percent disability rating is warranted for: (1) corrected visual acuity of one eye is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. 4.84a, Diagnostic Codes 6065, 6069, 6076, 6078.

A 60 percent disability rating is warranted for: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. 4.84a, Diagnostic Codes 6065, 6069, 6073, 6076.

A 70 percent disability rating is warranted for: (1) corrected visual acuity to 20/200 in both eyes; (2) corrected visual acuity in one eye to 10/200 and 20/200 in the other eye; (3) corrected visual acuity in one eye to 5/200 and 20/200 in the other eye; or (4) blindness or anatomical loss of one eye and corrected visual acuity to 20/200 in the other eye.  38 C.F.R. 4.84, Diagnostic Codes 6064, 6068, 6072, 6075.

A 100 percent disability rating is warranted for: (1) corrected visual acuity to 5/200, bilaterally; (2) blindness in one eye (having only light perception) and 5/200 in the other eye; (3) anatomical loss of one eye and corrected visual acuity to 5/200 in the other eye; (4) blindness in both eyes having only light perception; or (5) anatomical loss of both eyes.  38 C.F.R. § 4.84, Diagnostic Codes 6061, 6062, 6063, 6067, and 6071.

Impairment of field of vision is evaluated pursuant to the criteria found in Diagnostic Code 6080.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (in effect prior to December 10, 2008).  Under Diagnostic Code 6080, homonymous hemianopsia of the visual field warrants a 30 percent rating, loss of temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is rated as 20/70.  Loss of the nasal half of the visual field bilaterally results in a 20 percent rating, unilaterally results in a 10 percent evaluation, or may be rated as 20/50.  Id. 

Concentric contraction of the visual field to 5 degrees, results in a 100 percent evaluation if bilateral, a 30 percent rating if unilateral, or may be rated as 5/200.  Concentric contraction of the visual field to 15 degrees but not to 5 degrees results in a 70 percent bilateral evaluation, a 20 percent unilateral rating, or is rated as 20/200.  Id. 

Concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, results in a 50 percent evaluation, unilaterally results in a 10 percent rating, or is rated as 20/100.  Concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally results in a 30 percent rating, unilaterally results in a 10 percent evaluation, or is rated as 20/70.  Id. 

A concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral evaluation of 20 percent, a unilateral evaluation of 10 percent, or rate as 20/50.  Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction evaluations require contraction within the stated degrees, temporally; the nasal contraction may be less.  38 C.F.R. § 4.84a, Diagnostic Code 6080, Note (2). 

According to 38 C.F.R. § 4.76, measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76a explains how ratings are assigned based on impairment of field vision, as follows. 

The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a. 

According to Table III in 38 C.F.R. § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.  38 C.F.R. § 4.76a, Table III (2008).

The pertinent evidence of record includes VA examination reports dated July 2005 and November 2010, as well as VA treatment records dated from 2004 to 2011.  

The evidence shows that the Veteran has been diagnosed with open angle glaucoma, which is manifested by subjective complaints of blurry vision and stinging and burning in his eyes.  The Veteran has consistently denied experiencing pain in his eyes and the evidence does not show that he has required ocular surgery or that his disability is manifested by diplopia.  However, the Veteran does wear eyeglasses.  See VA examination reports and VA outpatient treatment records.  

At the July 2005 VA examination, the Veteran's corrected visual acuity was 20/20 in the left and right eyes.  Goldmann visual field results reflected severe peripheral visual field constriction with approximately 22 degrees of central visual field remaining, which the examiner noted did not correspond to the optic nerve findings.  In this regard, ophthalmoscopic examination revealed floaters in the vitreous but there was a healthy optic nerve rim with normal macula.  The VA examiner noted that it was highly recommended to repeat the visual field test to confirm the findings since they did not agree with the optic nerve pathology.  

A July 2005 VA treatment record reflects that the Veteran's corrected visual acuity was 20/30 in the right eye and 20/25-1 in the left eye.  However, additional testing also revealed corrected visual acuity of 20/20 in both eyes.  See also May 2007 VA treatment record.  

An April 2008 VA treatment record reflects that the Veteran's corrected visual acuity was 20/30 in the right eye and 20/30+1 in the left eye.  

An October 2008 VA treatment record reflects that the Veteran's corrected visual acuity was 20/20 in both eyes.  

A December 2008 VA treatment record reflects that the Veteran's corrected visual acuity was 20/30 in the right eye and 20/25 in the left eye.  

A June 2009 VA treatment record reflects that the Veteran's corrected visual acuity was 20/25 in the right eye and 20/20 in the left eye.  

A November 2009 VA treatment record reflects that the Veteran's corrected visual acuity was 20/25- in the right eye and 20/20 in the left eye.  

At the November 2010 VA examination, the Veteran's corrected visual acuity was 20/15 in both eyes.  Goldmann visual field results reflected mild to moderate peripheral constriction with approximately 29 degrees of central visual field remaining.  The VA examiner noted that it was highly recommended to repeat the visual field test to corroborate the results.  Notably, ophthalmoscopic examination revealed floaters in the vitreous but there was no neovascularization of the optic disc or any microaneurisms or edema in the macula.  

An April 2011 VA treatment record reflects that the Veteran's corrected visual acuity was 20/20-1 in the right eye and 20/25+1 in the left eye.  

A September 2011 VA treatment record reflects that the Veteran's corrected visual acuity was 20/25 in both eyes.  

Based on the foregoing, the Board finds the preponderance of the evidence supports a 50 percent rating for glaucoma throughout the appellate period.  While the loss of  central visual acuity when taking into consideration best corrected visual acuity, does not warrant a higher evaluation, the VA examiner in November 2010 noted that loss of central visual acuity was due to refractive error, which is not a disability for VA compensation purposes.  See 38 C.F.R. § 3.303.  

It is clear that loss of peripheral vision is caused by the glaucoma.  Goldmann visual field testing conducted at the July 2005 and November 2010 VA examinations revealed peripheral constriction with between 22 and 29 degrees of central visual field remaining, which more nearly approximates concentric contraction to 30 but not 15 degrees and warrants a 50 percent rating under DC 6080.  The Board notes that the July 2005 VA examiner stated that the visual field findings did not correspond to the optic nerve findings and recommended that an additional visual field test be performed.  However, when the additional test was performed at the November 2010 examination, the examiner did not express reservation regarding the results.  The November 2010 VA examiner did not state that the visual field results were not consistent with the optic nerve and visual acuity findings noted at that examination.  Resolving all doubt in the Veteran's favor, a 50 percent rating for glaucoma is warranted.  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's eye disability are fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms of decreased visual acuity are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's eye disability during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the evidence reflects that the Veteran has remained employed as a supplies department worker at the VA Medical Center on a fulltime basis for the past 20 years.  The evidence also reflects that any time he lost at work or adverse affect on his occupation has been due to his bilateral knee and lower back disability and the affects thereof.  See VA Joints examination reports dated June 2005 and March 2011.  The evidence does not reflect that the Veteran's service-connected eye disability affects his ability to obtain or maintain substantially gainful employment; however, the Board finds that any affect the Veteran's eye disability has on his employability is contemplated by the 50 percent rating currently assigned.  As such, the evidence does not show that the Veteran is unemployable due to his service-connected bilateral eye disability, and further discussion of a TDIU is not necessary.  


ORDER

A 50 percent initial rating for glaucoma is allowed, subject to the regulations governing the award of monetary benefits.  


REMAND

While the evidence reflects that bilateral knee disability was not incurred in service, a statement from Dr. L.V., dated February 2006, suggests that bilateral knee arthritis with chondromalacia patella was aggravated during service.  

The Board remanded the case for an examination and in March 2011, the Veteran was afforded a VA examination.  The VA examiner noted that, while there is a history of left knee fracture in 1973, the bilateral knee condition, which was documented by x-ray and examination in July 1991, is of degenerative origin and did not have its onset in service.  However, the examiner also noted that there is evidence showing that the condition was exacerbated in 2004 and that running exercise was to be avoided thereafter.  The examiner did not clarify what permanent, measurable increase in the severity of knee disability is related to service.  The Board must ensure that the development requested in its remands is performed.  See Stegall v West, 11 Vet. App. 268 (1998).  In Stegall the Court noted that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  As the VA examination report does not fully satisfy the remand request, additional clarification is necessary.  

Accordingly, the case is REMANDED for the following action: 
1.  Refer the claims file and a copy of this Remand to the March 2011 VA examiner for an addendum to the examination report.  The examiner(s) must indicate in the examination report that the claims file was reviewed in conjunction with the addendum.  

The examiner must state whether it is at least as likely as not that existing knee disability was aggravated during a period of service.  If aggravated, the examiner should identify the baseline level of disability (prior to aggravation) and the permanent, measurable increase in the severity of the disability that occurred in service.  All opinions and conclusions expressed must be supported by a complete rationale.  The examiner should reference evidence relied upon in making any determinations.  If the March 2011 VA examiner is unavailable, another examiner should be asked to render an opinion.   

2.  Re-adjudicate the claim of service connection for bilateral knee disability.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


